DETAILED ACTION

Applicants’ response filed 6/29/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-9 and 11 are pending. 
IDS filed 5/11/2020 has been considered. PTO-1449 is attached. 
Specification and drawings are accepted. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 teaches:
An encoding device comprising: 
a memory; and 
circuitry coupled to the memory and configured to: 

converts a value of each of the bit strings other than a first bit string among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols; 
generate a first error correction code for correcting an error of the plurality of bit strings to insert the first error correction code into the first bit string; select a bit string of a generation source of the first error correction code from the plurality of bit strings; 
perform switching between a first period in which the first error correction code is inserted into the first bit string, and another second period, in a period of the frame; and 
perform control such that, in the first period, the first error correction code is generated from the bit strings other than the first bit string among the plurality of bit strings, and in the second period, the first error correction code is generated from a second bit string among the plurality of bit strings.
The claim states, “…assign a symbol corresponding to a value of each of a plurality of bit strings in a frame among a plurality of the symbols in a constellation of a multi-level modulation scheme, to the plurality of bit strings…converts a value of each of the bit strings other than a first bit string among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols
The term “symbol” is used multiple time throughout the claim. It is not clear if these are referring to the same symbol. Proper antecedent is required or a distinction is needed between the two. 
How is the symbol assigned to a value of the bit strings? What is the value being referred to in the claim?
Essential elements are missing from the claims. 
Then the claim states, “…converts a value of each of the bit strings other than a first bit string among the plurality of bit strings such that a symbol closer to a center of the constellation is assigned more among the plurality of symbols…”
Is the value mentioned here the same value mentioned previously in the claim? Proper antecedent is required throughout the claim. 
How close is the symbol to the center? This is a relative concept and therefore not clearly defined. Perhaps a range is needed. 
Essential elements are missing from the claims.
The next limitation states, “…generate a first error correction code for correcting an error of the plurality of bit strings to insert the first error correction code into the first bit string; select a bit string of a generation source of the first error correction code from the plurality of bit strings…”
What is the bit string of a generation source mentioned in the claim and how is this related to the first error correction code and the bit strings? 
 Then the claim states, “…perform switching between a first period in which the first error correction code is inserted into the first bit string, and another second period
What is being switched and to where? It is not clear what exactly is being switched as stated in the claim language. 
The claim refers to a second period and another second period which is confusing and lacking proper antecedent. 
The last paragraph of the claim states, “…perform control such that, in the first period, the first error correction code is generated from the bit strings other than the first bit string among the plurality of bit strings, and in the second period, the first error correction code is generated from a second bit string among the plurality of bit strings.” 
This limitation appears to contradict the previous limitation since previously the claim states the error correction code is inserted into the first bit string. 
It is not clear how the first error correction code can be generated from both the first period and second period. If there is a first error correction code does this imply that there is a second error correction code as well? 
Essential elements are missing from the claims. 
Independent claims 1, 5, 7 and 11 are rejected for similar reasons. Respective dependent claims 2-3, 8 and 9 are rejected at least based on dependency. Applicants are requested to review all claims and make corrections as needed. 
Corrections are requested. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112